         Case 5:20-cv-02426-MAK Document 54 Filed 06/02/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 WILLIAM OMAR MEDINA                           : CIVIL ACTION
                                               :
                      v.                       : NO. 20-2426
                                               :
 ALFRED HALLMAN                                :


                                           ORDER
       AND NOW, this 2nd day of June 2021, upon considering the Plaintiff’s Motion to amend

his Complaint to challenge his present access to the law library and exercise time at the Lehigh

County Prison (ECF Doc. No. 53) entirely unrelated to his claims before us, to extend his summary

judgment deadline, and for the appointment of counsel, having already extended the summary

judgment deadline in our May 27, 2021 Order (ECF Doc. No. 52) to June 17, 2021 and further

mindful we earlier granted Plaintiff’s Motion for appointment of counsel (ECF Doc. No. 45) and

finding no counsel agreed to accept the matter (ECF Doc. No. 46), it is ORDERED Plaintiff’s

Motion (ECF Doc. No. 53) is DENIED as there is no basis to amend the Complaint to allege denial

of access today as these issues have no nexus to the allegations in this case and there is no good

cause to amend long after our December 18, 2020 amendment deadline (ECF Doc. No. 33), for an

appointment of an attorney as we have previously referred this matter to our volunteer panel with

no success, and having already granted Plaintiff an extension to respond to the pending Motion for

summary judgment no later than June 17, 2021 with no further extensions.



                                                    _______________________
                                                    KEARNEY, J.
